Citation Nr: 1811878	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  13-32 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for erectile dysfunction (ED) as secondary to the service-connected disability of hypertension.

2. Entitlement to service connection for erectile dysfunction as secondary to the service-connected disability of hypertension.

3. Entitlement to an initial compensable rating for pulmonary hypertension secondary to obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to November 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2017. A transcript of the hearing is associated with the file.  

The issue of entitlement to an initial compensable rating for pulmonary hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran did not appeal the July 2009 denial of service connection for erectile dysfunction as secondary to the service-connected disability of hypertension; new and material evidence was not received within one year of that decision.  The Veteran has since submitted new and material evidence pertinent to the claim.


CONCLUSIONS OF LAW

1. The July 2009 RO denial of service connection for erectile dysfunction as secondary to the service-connected disability of hypertension became final; new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156 (2017).

2. The criteria for service connection for erectile dysfunction have been met.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim. See 38 U.S.C.A. §5108; 38 C.F.R. §3.156 (a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Id.

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

The Veteran seeks reopening of his claim of service connection for erectile dysfunction as secondary to the service-connected disability of hypertension.  The RO originally denied service connection in a July 2009 rating decision because there was no medical link or nexus between the Veteran's active service and his ED.  The Veteran failed to attend an examination in March 2009, thus the RO decided the claim on the evidence of record.  38 C.F.R. § 3.655.  

The evidence considered at the time of the July 2009 rating decision included service treatment records and private treatment records.  There was no indication of ED in service, but private treatment records indicate he had been treated for ED after leaving active duty.  The disallowance in the July 2009 rating decision was due to the lack of nexus between the Veteran's his disability and active service or service-connected disability.

Evidence received since the July 2009 rating decision became final includes additional treatment records and an opinion from Nurse Practitioner L.B. that the Veteran's hypertension caused erectile dysfunction.  Nurse Practitioner L.B.'s opinion provides a medical link between the Veteran's disability and a service-connected disability.  There was also a statement submitted from the Veteran's treating physician, Dr. C.S., M.D., Ph.D., who wrote that chronic hypertension and certain medications can contribute to ED by affecting circulation to the penis, and noted that the Veteran has hypertension and ED, but did not specifically address the Veteran's case.

The Veteran has presented new and material evidence relevant to the claim for erectile dysfunction.  As the Veteran has submitted new and material evidence, the claim of service connection for erectile dysfunction as secondary to hypertension is reopened.  38 C.F.R. § 3.156(a).  

III. Service connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may furthermore be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The medical evidence of record shows that the Veteran currently has an ED disability, and therefore a current disability has been shown. The Veteran reported at the May 2017 hearing that he had suffered from ED problems since the early 2000s.  Both Dr. C.S. and Nurse Practitioner L.B. diagnosed the Veteran with ED. 

Nurse Practitioner L.B. opined in February 2014 that it was likely that the Veteran's ED is a direct result of his hypertension.  She continued that high blood pressure is a major cause of erection problems because it keeps the arteries that carry blood into the penis from dilating and makes the smooth muscle in the penis lose its ability to relax.  As a result, she wrote, not enough blood flows into the penis to make it erect.  As a nurse practitioner, L.B. is competent to provide an opinion.  The medical evidence from Nurse Practitioner L.B. cited specific etiological processes to support her opinion.  Accordingly, it is probative.

Finally, the Board finds that service connection for erectile dysfunction secondary to hypertension is warranted.  Given the Board's findings regarding the competency and credibility of the lay evidence above, the Board considers the reliance on medical evidence appropriate. The Board gives this opinion considerable probative weight.

Accordingly, the Board finds that the preponderance of the evidence is in favor of the claim and entitlement to service connection for erectile dysfunction secondary to hypertension, is granted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).




ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for erectile dysfunction as secondary to the service-connected disability of hypertension is granted.

The claim for service connection for erectile dysfunction, secondary to the service-connected disability of hypertension is granted.


REMAND

With respect to the Veteran's claim for an initial compensable rating for pulmonary hypertension, referral for extra schedular consideration is required because the case presents an unusual disability picture.  To accord justice in the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service is authorized to approve an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1).  In other words, by regulation, an extraschedular rating may be considered when a case presents "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits has related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular evaluation.  Id.  

The November 2012 VA examiner noted the Veteran requires outpatient oxygen treatment for his pulmonary hypertension, a symptom which is not expressly described or contemplated by the schedular rating criteria.  The Veteran reported he uses an oxygen concentrator both at day and night.  Thus, the Veteran's pulmonary hypertension may present an unusual disability picture not contemplated by the ratings schedule, and consideration of an extraschedular rating is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records in relation to his pulmonary hypertension.  Ask the Veteran to identify and obtain any private medical treatment records regarding his pulmonary hypertension.

2. Submit the Veteran's claim for an increased initial rating for pulmonary hypertension to the Under Secretary for Benefits or the Director, Compensation Service for extraschedular consideration per 38 CFR § 3.321(b)(1), and notify the Veteran of such action. 

3. After completion of the above, readjudicate the issues on appeal.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Then, return the case to the Board for appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


